Broyles, C. J.
(After stating the foregoing facts.) To a certified question from this court the Supreme Court answered, in substance, that the question as to the jurisdiction of the trial court was not raised in that court by the usual general grounds of the motion for a new trial, and that it could not be considered when made for the first time in this court. See full opinion of the Supreme Court, 150 Ga. 673 (104 S. E. 361). It follows from what *23has been said that this court cannot hold that the lower court erred in overruling the motion for a new trial.

Judgment affirmed.


Lulce and Bloodxvorbh, JJ.j concur.